         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2588 Page 1 of 33



             1       COOLEY LLP
                     Steven M. Strauss (99153) (sms@cooley.com)
             2       Erin C. Trenda (277155) (etrenda@cooley.com)
                     Alexander R. Miller (294474) (amiller@cooley.com)
             3       Joanna L. Hubberts (294230) (jhubberts@cooley.com)
                     4401 Eastgate Mall
             4       San Diego, CA 92121
                     Telephone: (858) 550-6000
             5       Facsimile: (858) 550-6420
             6       Jeffrey Karr (186372) (jkarr@cooley.com)
                     3175 Hanover Street
             7       Palo Alto, CA 94304
                     Telephone: (650) 843-5000
             8       Facsimile: (650) 849-7400
             9       Attorneys for Plaintiff and Counterclaim-Defendant
                     Javo Beverage Co., Inc.
           10
           11                                 UNITED STATES DISTRICT COURT
           12                           SOUTHERN DISTRICT OF CALIFORNIA
           13
           14        JAVO BEVERAGE CO., INC.,                    Case No. 19-cv-01859 CAB WVG
           15                    Plaintiff,                      DECLARATION OF ERIN C. TRENDA
                                                                 ISO JAVO’S MOTION TO STAY
           16              v.                                    PENDING ARBITRATION
           17        CALIFORNIA EXTRACTION
                     VENTURES, INC. AND STEPHEN                  Date: July 1, 2020
           18        COREY,                                      Ctrm.: 4C (4th Floor)
                                                                 The Hon. Cathy Ann Bencivengo
           19                    Defendants.
                                                                 Complaint Filed: September 26, 2019
           20        CALIFORNIA EXTRACTION                       Trial Date:      TBD
                     VENTURES, INC.,                             PER CHAMBERS RULES, NO ORAL
           21
                                 Counter-Claimant,               ARGUMENT UNLESS REQUESTED
           22                                                    BY THE COURT
                           v.
           23
                     JAVO BEVERAGE CO., INC.,
           24
                                 Counterclaim-Defendant.
           25
           26
           27
           28
  COOLEY LLP                                                                  DECLARATION OF E. TRENDA ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                            1.                          JAVO’S MOT. TO STAY
                                                                              CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2589 Page 2 of 33



             1              I, Erin C. Trenda, declare as follows:
             2              1.     I am an associate attorney with Cooley LLP, counsel for Javo Beverage
             3       Co., Inc. (“Javo”) in the above-captioned action and in the arbitration entitled Javo
             4       Beverage Company, Inc. v. Stephen Corey, AAA Case No. 01-19-0003-2445. I submit
             5       this declaration in support of Javo’s Motion to Stay Pending Arbitration (the “Motion”).
             6       I have personal knowledge of the matters set forth in this declaration and could and
             7       would testify competently thereto.
             8              2.     On January 8, 2020, the parties held a telephonic Rule 26(f) conference.
             9       Jeffrey Karr, Alexander Miller, and I attended on behalf of Javo. John Yacovelle,
           10        Marisa Miller, and Kristin Housh attended on behalf of CEV and Corey. During the
           11        Rule 26(f) conference, counsel for CEV and Corey raised the possibility of staying
           12        either the district court action or the arbitration.
           13               3.     Attached hereto as Exhibit 1 is a true and correct copy of relevant excerpts
           14        from the parties’ Join Discovery Plan, which was submitted to Magistrate Judge
           15        William V. Gallo on January 21, 2020. Section 15 of the Joint Discovery Plan states:
           16        “In the interests of judicial economy and efficiency, Defendants CEV and Corey
           17        anticipate filing a motion to either stay the related arbitration proceedings . . . pending
           18        the outcome of the instant lawsuit, or the instant lawsuit pending the outcome of the
           19        related arbitration proceedings.”
           20               4.     On February 10, 2020, the parties appeared for the ENE and Case
           21        Management Conference before Judge Gallo. Steve Strauss, Alexander Miller, and I
           22        attended on behalf of Javo. John Yacovelle, Marisa Miller, and Jesse Salen attended on
           23        behalf of CEV and Corey. In addition to Stephen Corey, party representatives for both
           24        CEV and Javo were also present. The issue of a potential stay of the district court
           25        litigation was briefly discussed during the proceedings, but CEV/Corey’s position was
           26        not clear.
           27               5.     After the ENE and Case Management Conference, Steve Strauss emailed
           28        John Yacovelle to clarify CEV/Corey’s position on a stay. John Yacovelle responded:
  COOLEY LLP                                                                      DECLARATION OF E. TRENDA ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                  2.                        JAVO’S MOT. TO STAY
                                                                                  CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2590 Page 3 of 33



             1       “Actually we did not take any position for or against a stay at the ENE. We are deciding
             2       and expect to get back to you shortly.” Attached hereto as Exhibit 2 is a true and correct
             3       copy of email correspondence between Steve Strauss and John Yacovelle, dated
             4       February 12 through February 13, 2020.
             5             6.     One week later, on February 20, 2020, Marisa Miller sent a letter to Cooley
             6       taking the position that “we believe a stay of the arbitration is necessary to promote the
             7       interests of judicial economy, preserve the limited resources of the parties, the district
             8       court, and the arbitrator, and avoid the risk of potentially inconsistent factual findings
             9       and outcomes.” This was the first time that Corey and CEV informed Javo that it was
           10        their position that the arbitration, and not the district court litigation, should be stayed.
           11        A true and correct copy of the February 20, 2020 letter from Marisa Miller is attached
           12        hereto as Exhibit 3.
           13              7.     On February 24, 2020, Steve Strauss sent a response letter declining to
           14        agree to stay the arbitration. The letter explains that “[t]he arbitration will be more
           15        expeditious than litigation, and it has a high likelihood of resolving and/or clarifying
           16        certain issues in the district court litigation,” and that “[p]roceeding with the arbitration
           17        is not only more efficient for the parties” but also consistent with the policy favoring
           18        contractual arbitration. A true and correct copy of the February 24, 2020 letter from
           19        Steve Strauss is attached hereto as Exhibit 4.
           20              8.     On March 2, 2020, the Hon. Jay C. Gandhi (the “Arbitrator”) held a
           21        telephonic Arbitration Management Conference in the Arbitration. Steve Strauss, Jeff
           22        Karr, and Erin Trenda appeared on behalf of Javo. John Yacovelle and Marisa Miller
           23        appeared on behalf of CEV. On the call, Ms. Miller and Mr. Yacovelle represented to
           24        Javo and the Arbitrator that they would be filing a motion to stay the arbitration in this
           25        Court. During the teleconference, they also accepted the Arbitrator’s invitation to
           26        proceed on both tracks by filing a similar motion in the arbitration at the same time.
           27              9.     Despite representing that they intended to file before this Court, Corey
           28        (and CEV) only filed a motion to stay with the Arbitrator. In the motion, Corey argued
  COOLEY LLP                                                                       DECLARATION OF E. TRENDA ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                 3.                          JAVO’S MOT. TO STAY
                                                                                   CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2591 Page 4 of 33



             1       for a stay under the California Arbitration Act and California Code of Civil Procedure
             2       section 1281.2, and ignored both the AAA rules and district court precedent rejecting
             3       the application of section 1281.2 to cases like this one. Javo opposed Corey’s motion.
             4             10.    The Arbitrator denied Corey’s motion to stay the Arbitration in a ruling
             5       dated April 21, 2020, which was served on the parties on May 1, 2020 (the “Ruling”).
             6       A true and correct copy of the Arbitrator’s Ruling is attached hereto as Exhibit 5.
             7             11.    In connection with the Ruling, the Arbitrator also issued a scheduling order
             8       dated April 21, 2020, which was served on the parties on Friday, May 1, 2020 (the
             9       “Scheduling Order”). The Scheduling Order sets the Arbitration hearing on December
           10        7 through December 11, 2020. Javo and Corey have been complying with the
           11        Arbitrator’s deadlines under the Scheduling Order and are also in the process of
           12        negotiating a cross-use agreement in the Arbitration. A true and correct copy of the
           13        Scheduling Order is attached hereto as Exhibit 6.
           14              12.    After receiving the Ruling and Scheduling Order on Friday, May 1, 2020,
           15        Steve Strauss emailed John Yacovelle and Marisa Miller on Tuesday, May 5, 2020, to
           16        ask if their clients were reconsidering a stay of the district court action pending
           17        arbitration. Marisa Miller responded one week later on Tuesday, May 12, 2020, that
           18        “[w]e are conferring with our clients about this and will get back to you.” One week
           19        after that, on Tuesday, May 19, 2020, Ms. Miller responded that her clients “are not
           20        interested in staying the district court action pending arbitration.” Javo promptly
           21        prepared this motion for filing the following week. A true and correct copy of the email
           22        correspondence between Steve Strauss and Marisa Miller from May 5 through May 19,
           23        2020, is attached hereto as Exhibit 7.
           24              13.    During this time, the parties have continued to proceed with the deadlines
           25        under the Patent Local Rules and the Court’s scheduling order at Doc. No. 65.
           26              14.    On February 28, 2020, CEV served its initial infringement contention
           27        disclosure and related document production under Patent Local Rules 3.1 and 3.2. After
           28        Javo identified apparent typographical errors in the contention charts and deficiencies
  COOLEY LLP                                                                    DECLARATION OF E. TRENDA ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               4.                         JAVO’S MOT. TO STAY
                                                                                CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2592 Page 5 of 33



             1       in CEV’s production, CEV submitted an amended infringement contention disclosure
             2       and made a supplemental production under Patent Local Rule 3.2(b) on April 24, 2020,
             3       the same day Javo’s invalidity contentions were due.
             4             15.    On April 24, 2020, Javo served its initial invalidity contentions and related
             5       production under Patent Local Rules 3.3. and 3.4.
             6             16.    On May 8, 2020, the parties agreed to a mutual exchange of preliminary
             7       claim construction disclosures pursuant to Patent Local Rule 4.1(a) and (b). While Javo
             8       identified proposed constructions for a significant number of terms, phrases, and/or
             9       clauses, CEV did not identify any claim terms for construction. Instead, CEV took the
           10        position via email that “no construction is necessary and each term, phrase, and/or
           11        clause of the Asserted Claims can and should be understood according to its plain and
           12        ordinary meaning.” Attached hereto as Exhibit 8 is a true and correct copy of CEV’s
           13        disclosure email from Jesse Salen, dated May 8, 2020.
           14              17.    On May 22, 2020, the parties agreed to a mutual exchange of Responsive
           15        Claim Construction disclosures pursuant to Patent Local Rule 4.1(c) and (d). CEV
           16        maintained the same contention of “plain and ordinary meaning” but also proposed
           17        constructions for select claim terms in the alternative.
           18              18.    Javo has already incurred considerable expense in connection with the
           19        patent-related discovery and claim construction deadlines, and anticipates incurring
           20        substantially more expense as the parties comply with the upcoming briefing deadlines
           21        and prepare for the claim construction hearing, which is now scheduled for August 27,
           22        2020. (Doc. No. 78).
           23              I declare under penalty of perjury that the foregoing is true and correct.
           24        Executed on May 27, 2020, in San Diego, California.
           25
           26
           27                                                 Erin C. Trenda
           28
  COOLEY LLP                                                                     DECLARATION OF E. TRENDA ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                5.                         JAVO’S MOT. TO STAY
                                                                                 CASE NO. 19-CV-1859 CAB WVG
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2593 Page 6 of 33




             Exhibit Index to the Declaration of Erin Trenda Submitted in Support of
              Plaintiff Javo Beverage Co., Inc.’s Motion to Stay Pending Arbitration

   Exhibit      Date                            Description                            Page
      1       01/21/20   Excerpts from the parties’ Join Discovery Plan                 1
                         Email correspondence between Steve Strauss and John
      2       02/13/20                                                                  6
                         Yacovelle, dated February 12 through February 13, 2020
      3       02/20/20   Letter from Marisa Miller to Steve Strauss et al.              8

      4       02/24/20   Letter from Steve Strauss to Marisa Miller                     11
                         Arbitrator’s Ruling on Respondent Corey’s Motion to
      5       04/21/20                                                                  13
                         Stay, served May 1, 2020
      6       04/21/20   Arbitration Scheduling Order No. 1, served May 1, 2020         17
                         Email correspondence between Steve Strauss and Marisa
      7       05/19/20                                                                  21
                         Miller from May 5 through May 19, 2020
                         Email from Jesse Salen, dated May 8, 2020, regarding
      8       05/08/20                                                                  24
                         CEV’s preliminary claim construction disclosure
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2594 Page 7 of 33




                         EXHIBIT 1




                                                              Exhibit 1, pg. 01
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2595 Page 8 of 33



             1       COOLEY LLP                           SHEPPARD, MULLIN, RICHTER &
                     STEVEN M. STRAUSS (99153)            HAMPTON LLP
             2       (sms@cooley.com)                      A Limited Liability Partnership
                     ERIN C. TRENDA (277155)               Including Professional Corporations
             3       (etrenda@cooley.com)                 JOHN A. YACOVELLE, Cal. Bar No. 131781
                     ALEXANDER R. MILLER (294474)               jyacovelle@sheppardmullin.com
             4       (amiller@cooley.com)                 MARISA B. MILLER, Cal. Bar No. 270860
                     JOANNA L. HUBBERTS (294230)                mmiller@sheppardmullin.com
             5       (jhubberts@cooley.com)               KRISTIN P. HOUSH, Cal. Bar No. 286651
                     4401 Eastgate Mall                         khoush@sheppardmullin.com
             6       San Diego, CA 92121                  JESSE SALEN, Cal. Bar No. 292043
                     Telephone: (858) 550-6000                  jsalen@sheppardmullin.com
             7       Facsimile: (858) 550-6420            12275 El Camino Real, Suite 200
                                                          San Diego, California 92130-4092
             8       JEFFREY KARR (186372)                Telephone: 858.720.8900
                     (jkarr@cooley.com)                   Facsimile: 858.509.3691
             9       3175 Hanover Street
                     Palo Alto, CA 94304                  Attorneys for Defendants/Counter-Claimant
           10        Telephone: (650) 843-5000            CALIFORNIA EXTRACTION VENTURES,
                     Facsimile: (650) 849-7400            INC.; STEPHEN COREY
           11
                     Attorneys for Plaintiff and
           12        Counterclaim-Defendant
                     JAVO BEVERAGE CO., INC.
           13
           14
                                             UNITED STATES DISTRICT COURT
           15
                                       SOUTHERN DISTRICT OF CALIFORNIA
           16
           17        JAVO BEVERAGE CO., INC.,               Case No. 19-cv-01859 CAB WVG
           18                   Plaintiff,                    JOINT DISCOVERY PLAN
           19             v.
           20        CALIFORNIA EXTRACTION
           21        VENTURES, INC. AND STEPHEN             The Hon. William V. Gallo
                     COREY,
           22                                               Complaint Filed: September 26, 2019
                                Defendants.                 Trial Date:      TBD
           23
                     CALIFORNIA EXTRACTION
           24        VENTURES, INC.,
           25                   Counter-Claimant,
           26             v.
           27        JAVO BEVERAGE CO., INC.,
           28                   Counterclaim-Defendant.
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                   JOINT DISCOVERY PLAN
    SAN DIEGO                                                               CASE NO. 19-CV-1859 CAB WVG
                                                                                 Exhibit 1, pg. 02
         Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2596 Page 9 of 33



             1              Pursuant to this Court’s December 20, 2019 Notice and Order for (1) Early
             2       Neutral Evaluation Conference, (2) Case Management Conference, and (3) Telephonic
             3       Status Conference (Doc. No. 39) and the Court’s Chambers Rule III(B), Plaintiff and
             4       Counterclaim-Defendant Javo Beverage Co., Inc. (“Javo”), Defendant and Counter-
             5       Claimant California Extraction Ventures, Inc. (“CEV”), and Defendant Stephen Corey
             6       (“Corey”) respectfully submit the following Joint Discovery Plan and report of Rule
             7       26(f) Conference.
             8       1.     Identity of Counsel at Rule 26(f) Conference
             9              The parties held a telephonic Rule 26(f) conference on January 8, 2020.
           10        Attending on behalf of Javo were Jeffrey Karr, Erin C. Trenda, and Alexander R. Miller
           11        from Cooley LLP. Attending on behalf of CEV and Corey were John A. Yacovelle,
           12        Marisa B. Miller, and Kristin P. Housh from Sheppard, Mullin, Richter & Hampton
           13        LLP.
           14        2.     Related Cases
           15               Javo initiated arbitration proceedings against Corey before the American
           16        Arbitration Association on October 11, 2019, bringing claims for breach of contract and
           17        breach of the covenant of good faith and fair dealing. The arbitration is captioned Javo
           18        Beverage Co., Inc. v. Stephen Corey, Case No. 01-19-0003-2445. Hon. Jay C. Gandhi
           19        (Ret.) is in the process of being appointed as arbitrator. No other related actions are
           20        pending at this time.
           21        3.     Additional Parties
           22               No additional parties are anticipated at this time. Both parties reserve the right
           23        to revisit this issue as discovery progresses.
           24        4.     Interventions
           25               No interventions are anticipated.
           26        5.     Class-Action Issues
           27               There are no class-action issues.
           28
  COOLEY LLP
                                                                                        JOINT DISCOVERY PLAN
ATTO RNEY S AT LAW                                              1.
    SAN DIEGO                                                                    CASE NO. 19-CV-1859 CAB WVG
                                                                                      Exhibit 1, pg. 03
        Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2597 Page 10 of 33



             1       15.   Other Matters
             2             In the interests of judicial economy and efficiency, Defendants CEV and Corey
             3       anticipate filing a motion to either stay the related arbitration proceedings (see supra
             4       Section 1) pending the outcome of the instant lawsuit, or the instant lawsuit pending the
             5       outcome of the related arbitration proceedings.
             6             Javo does not currently take a position on Defendants’ anticipated motion to stay,
             7       but understands that Defendants do not intend to bring any such motion until after the
             8       ENE conference.
             9       16.   Trial Before Magistrate Judge
           10              The parties respectfully decline trial before a magistrate judge.
           11        17.   Jury Demand
           12              Javo and Defendants have both made timely jury demands.
           13        18.   Discovery Disputes
           14              As set forth in section 20(c) below, the parties disagree as to whether damages
           15        discovery on Defendants’ patent infringement claims should be bifurcated until after
           16        liability is determined. Otherwise, the parties do not have any discovery disputes at this
           17        time, but reserve the right to assert any objections that they may have to discovery
           18        requests propounded in this action.
           19        19.   Proposed Schedule
           20              The parties propose the following schedule:
           21
                                          Event                                    Proposed Date
           22
                      Deadline to File Motions to Amend Pleadings        Pursuant to Rule 15
           23         and/or Add Parties
           24         Deadline for CEV to Serve Disclosure of
                      Asserted Patent Claims and Infringement            March 12, 2020
           25         Contentions (P.L.R. 3.1 and 3.2)
           26         Deadline for Javo to Serve Invalidity              May 11, 2020
                      Contentions (P.L.R. 3.3 and 3.4)
           27
           28
  COOLEY LLP
                                                                                         JOINT DISCOVERY PLAN
ATTO RNEY S AT LAW                                             14.
    SAN DIEGO                                                                     CASE NO. 19-CV-1859 CAB WVG
                                                                                      Exhibit 1, pg. 04
        Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2598 Page 11 of 33



             1
             2
                             CERTIFICATION REGARDING ELECTRONIC SIGNATURES
             3
                           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
             4
                     and Procedure Manual, I hereby certify that the content of this document is acceptable
             5
                     to counsel for Defendant and Counter-Claimant California Extraction Ventures, Inc.
             6
                     and Defendant Stephen Corey, and that I have obtained his authorization to affix his
             7
                     electronic signature to this document.
             8
                                                              By: /s/ Steven M. Strauss
             9                                                       Steven M. Strauss
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
                                                                                         JOINT DISCOVERY PLAN
ATTO RNEY S AT LAW                                              18.
    SAN DIEGO                                                                     CASE NO. 19-CV-1859 CAB WVG
                                                                                      Exhibit 1, pg. 05
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2599 Page 12 of 33




                          EXHIBIT 2




                                                              Exhibit 2, pg. 06
    Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2600 Page 13 of 33


Trenda, Erin

From:                                           John Yacovelle <JYacovelle@sheppardmullin.com>
Sent:                                           Thursday, February 13, 2020 8:26 AM
To:                                             Strauss, Steve; Marisa Miller
Cc:                                             Karr, Jeffrey; Trenda, Erin; Jesse Salen
Subject:                                        RE: Javo v. CEV/Corey



[External]

Actually we did not take any position for or against a stay at the ENE. We are deciding and expect to get back to you
shortly.

John A. Yacovelle
+1 858-720-8934 | direct
JYacovelle@sheppardmullin.com | Bio


SheppardMullin
12275 El Camino Real, Suite 200
San Diego, CA 92130-4092
+1 858-720-8900 | main
www.sheppardmullin.com | LinkedIn | Twitter


From: Strauss, Steve <sms@cooley.com>
Sent: Wednesday, February 12, 2020 6:45 PM
To: John Yacovelle <JYacovelle@sheppardmullin.com>; Marisa Miller <MMiller@sheppardmullin.com>
Cc: Karr, Jeffrey <jkarr@cooley.com>; Trenda, Erin <etrenda@cooley.com>
Subject: Javo v. CEV/Corey


           John/Marisa: Judge Gallo said that if the parties intend to move to stay the district court action, we
           should do it quickly. You indicated in past discussions and the Joint Discovery Plan that Defendants
           anticipated filing a motion to stay either the district court action or the arbitration. But Judge Gallo said
           yesterday that Defendants were against a stay. What are your thoughts on it?



           Steve


Steven M. Strauss
Partner
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121‐1909
Direct: 858‐550‐6006 • Cell: 619‐977‐5917



This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.

                                                                                   1
                                                                                                                                Exhibit 2, pg. 07
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2601 Page 14 of 33




                          EXHIBIT 3




                                                              Exhibit 3, pg. 08
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2602 Page 15 of 33




                                                                         858.720.7482 direct
                                                                         mmiller@sheppardmullin.com
   February 20, 2020
                                                                         File Number: 48ZN-301430



   VIA ELECTRONIC MAIL - SMS@COOLEY.COM; JKARR@COOLEY.COM
   ETRENDA@COOLEY.COM; AMILLER@COOLEY.COM

   Steven M. Strauss, Esq.
   Jeffrey S. Karr, Esq.
   Erin C. Trenda, Esq.
   Alexander R. Miller, Esq.
   COOLEY LLP
   4402 Eastgate Mall
   San Diego, CA 92121

   Re:    Javo Beverage Co., Inc. v. Stephen Corey
          American Arbitration Association Case No. 01-19-0003-2445


   Dear Counsel:

   I write to address the status of the above-captioned arbitration (the “Arbitration”) and the related
   district court litigation, Case No. 37-2019-00028014-CU-BC-CTL (the “Litigation”). As you are
   aware, and as Mr. Corey made clear in his Answer to Javo’s Statement of Claim and Demand
   for Arbitration, there is significant overlap between the parties to the Arbitration and the
   Litigation, and the substance of the allegations and claims asserted therein. Both involve Javo
   and Mr. Corey, arise from and relate to Mr. Corey’s alleged disclosure and use of Javo’s
   confidential and/or trade secret information following his termination from the company in or
   around August 2011, and will require the arbitrator and the district court to make the same
   factual determinations concerning the nature of the information alleged to be in Mr. Corey’s
   possession and in the patent applications he subsequently filed. The Litigation is significantly
   further advanced than the Arbitration, which is in its very preliminary stages both in terms of
   administration and substance. By contrast, in the Litigation, a ruling on Javo’s motion for a
   preliminary injunction is forthcoming, discovery has already and will continue to be conducted,
   and a case management order and discovery schedule has been entered.

   In light of these considerations, we believe a stay of the arbitration is necessary to promote the
   interests of judicial economy, preserve the limited resources of the parties, the district court, and
   the arbitrator, and avoid the risk of potentially inconsistent factual findings and outcomes. Both
   the district court and the arbitrator have the power to issue such a stay, under the applicable
   case law and the AAA Employment Arbitration Rules and Mediation Procedures (the “AAA
   Employment Rules”). See Filtrol Corp. v. Kelleher, 467 F.2d 242, 244 (1972) (“A district court
   has inherent power to control the disposition of the causes on its docket in a manner which will
   promote economy of time and effort for itself, for counsel, and for litigants.”); AAA Employment




                                                                                     Exhibit 3, pg. 09
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2603 Page 16 of 33




   Steven M. Strauss, Esq., et al.
   February 20, 2020
   Page 2


   Rule 1 (recognizing a court’s power to stay an arbitration and the AAA’s inherent authority to
   suspend the arbitration while a party seeks a stay in court).

   Accordingly, we would like to reach an agreement and a stipulation with Javo for a stay of the
   arbitration pending the outcome of the Litigation. Given the forthcoming telephonic Arbitration
   Management Conference that was recently scheduled for March 2, 2020, please let us know
   Javo’s position on a stipulated stay as soon as possible. If we cannot reach an agreement, we
   will need and are prepared to seek court and arbitrator intervention. I am available this week or
   early next week to discuss.

   Very truly yours,




   Marisa B. Miller
   for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP




   SMRH:4850-3090-9621.3




                                                                                 Exhibit 3, pg. 10
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2604 Page 17 of 33




                          EXHIBIT 4




                                                              Exhibit 4, pg. 11
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2605 Page 18 of 33




   Steven M. Strauss                                                                                     Via E-mail
   +1 858 550 6006
   sms@cooley.com



   February 24, 2020

   Marisa B. Miller
   Sheppard, Mullin, Richter & Hampton LLP
   12275 El Camino Real, Suite 200
   San Diego, CA 92130-4092
   (858) 720-7482
   mmiller@sheppardmullin.com

   Re: Javo Beverage Co., Inc. v. California Extraction Ventures, Inc. and Stephen Corey,
       U.S. District Court for the Southern District of California, Case No. 3:19-cv-01859-CAB-WVG;
       Javo Beverage Co., Inc. v. Stephen Corey, AAA Case No. 01-19-0003-2445

   Dear Marisa:

   I write in response to your letter dated February 20, 2020. We are not going to agree to stay the arbitration
   proceeding, as we do not believe there is any mandate for such a stay. If you are interested in staying the
   district court action pending arbitration, please let us know.

   Stephen Corey’s Employment Agreement (“EA”) and Confidentiality and Invention Assignment Agreement
   (“CIAA”) authorized Javo to seek preliminary injunctive relief in the district court. Now that the Court has
   ruled on Javo’s motion, the arbitration should proceed on the issue of Corey’s breach of the EA and CIAA.
   The arbitration will be more expeditious than litigation, and it has a high likelihood of resolving and/or
   clarifying certain issues in the district court litigation. Proceeding with the arbitration is not only more
   efficient for the parties; it is consistent with the mandate in favor of contractual arbitration under the Federal
   Arbitration Act.

   Sincerely,




   Steven M. Strauss

   cc: Counsel of record




   221027516




                                      Cooley LLP 4401 Eastgate Mall San Diego, CA 92121
                                          t: (858) 550-6000 f: (858) 550-6420 cooley.com

                                                                                              Exhibit 4, pg. 12
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2606 Page 19 of 33




                          EXHIBIT 5




                                                              Exhibit 5, pg. 13
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2607 Page 20 of 33




   Hon. Jay C. Gandhi (Ret.)
   555 West Fifth Street
   32nd Floor
   Los Angeles, CA 90013


                                             AAA ARBITRATION




      JAVO BEVERAGE CO., INC.,                         AAA Case No. 01-19-0003-2445

             Claimant,
                                                       RULING ON RESPONDENT’S MOTION
      v.                                               TO STAY

      STEPHEN COREY,
                                                       Arbitrator: Hon. Jay C. Gandhi (Ret.)
             Respondent.




          The Arbitrator has reviewed Respondent Stephen Corey’s (“Corey”) Motion to Stay the
   Arbitration, including Claimant Javo Beverage Company, Inc.’s (“Javo”) opposition and related
   papers. Oral argument was held telephonically on March 2, 2020. The exigent circumstances of
   COVID-19 then intervened.

           Corey desires a stay of this Arbitration pending a resolution of a related lawsuit in the
   United States District Court for the Southern District of California (Javo Beverage Co., Inc. v.
   California Extraction Ventures, Inc. and Stephen Corey, Case No. 3:19-CV-01859-CAB-WVG)
   (the “Litigation”), which was filed on September 26, 2019, two weeks before Claimant’s
   Demand was filed. Both the Demand here and the complaint in the Litigation advance similar
   allegations and claims, albeit the complaint also asserts claims against the company for which
   Corey is currently employed. In part because there is only the existing employment agreement
   (“Agreement”) between Javo and Corey, the claims in the Arbitration are contractual, while the
   claims in the Litigation are mainly statutory and tort based.

          In early February 2020, the parties completed an Early Neutral Evaluation Conference
   and Case Management Conference in the Litigation, subsequent to which a Case Management
   Order was issued by the District Court. On February 24, 2020, the District Court denied a
   preliminary injunction motion filed by Javo. In connection with that motion, the parties had
   previously completed a Rule 30(b)(6) deposition on three discrete topics limited to the injunction
   motion. The District Court also denied a motion by Corey to dismiss on statute of limitations
   grounds. With respect to general discovery in the Litigation, the parties have completed their



                                                         1
                                                                                 Exhibit 5, pg. 14
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2608 Page 21 of 33




   initial disclosures and defendants have served patent infringement contentions, a document
   production request to plaintiff and four document subpoenas on third parties. The Arbitrator
   understands Corey has not filed a motion to stay the Arbitration in the District Court.

            Corey contends the Arbitration should be stayed until the Litigation can be resolved, as
   the Litigation has advanced significantly in the past five months and the Arbitration is in its
   infancy. In support of his position, Corey cites to the California Supreme Court’s decision in
   Cronus Investments, Inc. v. Concierge Services. for the proposition that the Agreement’s choice
   of law provision contemplating the application of California law also incorporates the California
   Arbitration Act and California Code of Civil Procedure section 1281.2. Cronus Invs., Inc. v.
   Concierge Servs., 35 Cal. 4th 376, 387, 393 n.8 (2005). According to Corey, each of the three
   requirements of Code of Civil Procedure section 1281.2 invoking the “litigation exception” are
   met here. See Acquire II, Ltd. v. Colton Real Estate Grp., 213 Cal. App. 4th 959, 967, quoting
   Code Civ. Proc. § 1281.2(c) (“The third-party litigation exception applies when (1) ‘[a] party to
   the arbitration agreement is also a party to a pending court action or special proceeding with a
   third party’; (2) the third-party action ‘aris[es] out of the same transaction or series of related
   transactions’; and (3) ‘there is a possibility of conflicting rulings on a common issue of law or
   fact.’”). Accordingly, Corey argues the Arbitrator must stay the Arbitration pursuant to Code of
   Civil Procedure section 1281.2.

           However, in addition to section 1281.2, the Arbitrator must consider the application of
   the AAA Rules and the parties’ agreement to submit to arbitration. AAA Rule 1 grants parties a
   60 day suspension of administration to obtain a judicial stay of the arbitration, “[i]f, within 30
   days after the AAA’s commencement of administration, a party seeks judicial intervention with
   respect to a pending arbitration and provides the AAA with documentation that judicial
   intervention has been sought.” AAA Employment Arbitration Rules, Rule 1, effective Nov. 1,
   2009, revised Oct. 1, 2017. Corey’s Demand was filed with the Arbitrator more than five
   months before he brought his Motion to Stay, certainly outside of the 30 day window provided
   by the AAA Rules. More importantly, to date, the Arbitrator is unaware of any attempt by Corey
   to seek a stay of the Arbitration in the District Court. Under the AAA Rules, the Arbitrator may
   lack jurisdiction to stay this proceeding.

           That aside, the Arbitrator is mindful of Corey’s position and his concern with respect to
   the potential for inconsistent rulings and judicial economy. However, the existing schedule for
   the Litigation track puts the parties’ matter on calendar for trial in late summer/fall of 2021.
   Much remains to be done there. Plus, given the current unprecedented circumstances relating to
   the COVID-19 pandemic and statewide “shelter in place” orders, it is not beyond conjecture to
   envision further setbacks in the Litigation. On the other hand, the Arbitrator remains in a
   position to continue forward with this proceeding assiduously, and indeed under an expectation
   and the parties’ pact to do so. Perhaps given certain efficiencies of arbitration and the expected
   cooperation of the parties, the Arbitrator believes this matter can be resolved by the end of 2020.
   As to Respondent’s concerns about conflicting judicial rulings, the timing of an expedient
   schedule in keeping with the spirit of arbitration can avoid this potential pitfall.




                                                          2
                                                                                   Exhibit 5, pg. 15
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2609 Page 22 of 33




           In the end, the parties have agreed to the resolution of any disputes arising out of the
   Agreement through binding arbitration. The Arbitrator intends to act in accordance with the
   parties’ mutually contracted-for rights. For the reasons discussed, the Arbitrator DENIES
   Respondent Corey’s Motion to Stay the Arbitration proceeding pending the resolution of the
   Litigation.


   Date: April 21, 2020                                  _______________________________
                                                         Hon. Jay C. Gandhi (Ret.)
                                                         Arbitrator




                                                          3
                                                                                   Exhibit 5, pg. 16
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2610 Page 23 of 33




                          EXHIBIT 6




                                                              Exhibit 6, pg. 17
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2611 Page 24 of 33




   Hon. Jay C. Gandhi (Ret.)
   555 West Fifth Street
   32nd Floor
   Los Angeles, CA 90013


                                                AAA ARBITRATION




       JAVO BEVERAGE CO., INC.,                                   AAA Case No. 01-19-0003-2445

              Claimant,
                                                                  SCHEDULING ORDER NO. 1
       v.

       STEPHEN COREY,
                                                                  Arbitrator: Hon. Jay C. Gandhi (Ret.)
              Respondent.



      The Arbitrator studied each of the parties’ proposed arbitration schedules.1 Now, this
   Scheduling Order No. 1 is entered with respect to this Arbitration:


                            Date                                                         Event
   May 1, 2020 (Friday)                                        Submission of Proposed Protective Order
   May 8, 2020 (Friday)                                        Deadline to Exchange Discovery Requests2
   May 15, 2020 (Friday)                                       Preliminary Witness Disclosures (to be
                                                               supplemented)




   1 The exigencies of Covid-19 are reflected in the schedule, but admittedly, the situation remains fluid and
   unpredictable.
   2 A party identifying a discovery dispute shall notify the opposing party of the specific nature of its complaint within

   five (5) calendar days. If unresolved, the parties shall meaningfully meet and confer within seven (7) calendar days
   of that notice in an effort to resolve the dispute. If the parties remain at an impasse after the meet and confer, and
   after reasonable compromises proposed during that meet and confer, then within seven (7) calendar days of that
   date, the parties shall notify the arbitrator of the dispute, and the arbitrator will determine the most expeditious
   means of ruling on the dispute. If the arbitrator determines that oral argument is necessary, it will notify the parties
   and a telephonic oral argument will be scheduled.


                                                              1
                                                                                                  Exhibit 6, pg. 18
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2612 Page 25 of 33




   July 2, 2020 (Thursday)                                   Deadline to Request Subpoena for Third-Party
                                                             Discovery3
   August 14, 2020 (Friday)                                  Completion of Document Productions (rolling
                                                             productions)
   To Be Determined                                          Discovery Status Conference
   August 28, 2020 (Friday)                                  Close of Fact Discovery
                                                                     Depositions capped at five (5).
   August 28, 2020 (Friday)                                  Mediation Cutoff Date. The Arbitrator adds a
                                                             cutoff date in order to encourage settlement
                                                             discussions prior to undertaking expert
                                                             discovery.
   September 25, 2020 (Friday)                               Expert Designation and Reports
   October 9, 2020 (Friday)                                  Rebuttal Expert Designation and Reports
   October 23, 2020 (Friday)                                 Close of Expert Discovery
   October 30, 2020 (Friday)                                 Exchange List of Hearing Witnesses and
                                                             Exhibits
   November 13, 2020 (Friday)                                Pre-Hearing Submissions
                                                                     Exhibits
                                                                     Pre-hearing Briefs
                                                                     MILs (if any)
   November 20, 2020 (Friday)                                Pre-Hearing Conference
   December 4, 2020 (Friday)                                 Deadline to Provide Full Set of Hearing
                                                             Exhibits
   December 7 through December 11, 2020                      Hearing4
   (Monday through Friday)
                                                                     Each side is allowed 12 hours, including
                                                                      opening and closings.
   December 21, 2020 (Monday)                                Post-Hearing Briefs


   3 Any third party subpoenas must be submitted to the Arbitrator and copied to opposing parties. The Arbitrator will
   wait three (3) business days before signing a subpoena in order to allow the other party or parties to object to the
   issuance of the subpoena. Any objections shall be presented as a two-page letter brief. If no objection is raised
   within three (3) business days, the Arbitrator shall sign the subpoena and provide it to the issuing party.
   4 The parties shall arrange for the presence of a court reporter during the Arbitration Hearing and otherwise as

   desired or appropriate.


                                                            2
                                                                                                Exhibit 6, pg. 19
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2613 Page 26 of 33




           The above deadlines and hearing dates in this Scheduling Order No. 1 are firm, and the
   parties shall plan accordingly.

          This Scheduling Order No. 1 shall control the progress of this Arbitration unless
   subsequently amended, supplemented or modified by order of the Arbitrator.


   Date: April 21, 2020                                _______________________________
                                                       Hon. Jay C. Gandhi (Ret.)
                                                       Arbitrator




                                                   3
                                                                                 Exhibit 6, pg. 20
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2614 Page 27 of 33




                          EXHIBIT 7




                                                              Exhibit 7, pg. 21
   Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2615 Page 28 of 33


Trenda, Erin

From:                               Marisa Miller <MMiller@sheppardmullin.com>
Sent:                               Tuesday, May 19, 2020 5:13 PM
To:                                 Strauss, Steve; John Yacovelle
Cc:                                 Karr, Jeffrey; Trenda, Erin
Subject:                            RE: Javo/Corey



[External]

Steve, Jeff, and Erin – Our clients have confirmed that they are not interested in staying the district court action pending
arbitration.

Marisa

Marisa B. Miller
+1 858-720-7482 | direct
MMiller@sheppardmullin.com | Bio


SheppardMullin
12275 El Camino Real, Suite 200
San Diego, CA 92130-4092
+1 858-720-8900 | main
www.sheppardmullin.com | LinkedIn | Twitter


From: Marisa Miller
Sent: Tuesday, May 12, 2020 10:14 AM
To: 'Strauss, Steve' <sms@cooley.com>; John Yacovelle <JYacovelle@sheppardmullin.com>
Cc: Karr, Jeffrey <jkarr@cooley.com>; Trenda, Erin <etrenda@cooley.com>
Subject: RE: Javo/Corey

Steve, Jeff, and Erin – We are conferring with our clients about this and will get back to you.


Marisa B. Miller
+1 858-720-7482 | direct
MMiller@sheppardmullin.com | Bio


SheppardMullin
12275 El Camino Real, Suite 200
San Diego, CA 92130-4092
+1 858-720-8900 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Strauss, Steve <sms@cooley.com>
Sent: Tuesday, May 5, 2020 8:06 PM
To: John Yacovelle <JYacovelle@sheppardmullin.com>; Marisa Miller <MMiller@sheppardmullin.com>
Cc: Karr, Jeffrey <jkarr@cooley.com>; Trenda, Erin <etrenda@cooley.com>
Subject: Javo/Corey




                                                              1
                                                                                                  Exhibit 7, pg. 22
    Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2616 Page 29 of 33

John/Marisa: Given Judge Gandhi’s order and schedule setting the arbitration hearing for December,
let us know if your clients are now interested in staying the district court action pending arbitration.

Steve

Steven M. Strauss
Partner
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Direct: +1 858 550 6006 • Fax: +1 858 550 6420
Email: sms@cooley.com • www.cooley.com




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.


Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If
you received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                                                   2
                                                                                                                                Exhibit 7, pg. 23
Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2617 Page 30 of 33




                          EXHIBIT 8




                                                              Exhibit 8, pg. 24
   Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2618 Page 31 of 33


Trenda, Erin

From:                               Jesse Salen <JSalen@sheppardmullin.com>
Sent:                               Friday, May 8, 2020 1:01 PM
To:                                 Trenda, Erin; Strauss, Steve; Miller, Alexander; Karr, Jeffrey; Hubberts, Joanna Liebes
Cc:                                 John Yacovelle; Marisa Miller; Kristin Housh
Subject:                            RE: Javo v. CEV - Exchange of Claim Constructions and Identification of Extrinsic
                                    Evidence Pursuant to Patent Local Rules 4.1(a) and (b)



[External]

Counsel,

Pursuant to paragraph 3 of the Case Management Order Regulating Discovery and Other Pretrial Proceedings in a Patent
Case (Dkt. 65), and Patent Local Rules 4.1(a) and (b), Defendant and Counterclaim‐Plaintiff California Extraction
Ventures, Inc. (“CEV”) contends that, for claim 5 of U.S. Patent No. 10,207,200 and claims 3, 8, 9, and 10 of U.S. Patent
No. 10,293,275 (collectively, the “Asserted Claims”), no construction is necessary and each term, phrase, and/or clause
of the Asserted Claims can and should be understood according to its plain and ordinary meaning. In accordance with
the Case Management Order and Patent Local Rules 4.1(c) and (d), CEV expressly reserves its right to respond to any
proposed claim construction by Plaintiff and Counterclaim‐Defendant Javo Beverage Co., Inc., including by identifying
alternate constructions and extrinsic evidence in support thereof.

Regards,

Jesse A. Salen
+1 858-720-8964 | direct
JSalen@sheppardmullin.com | Bio


SheppardMullin
12275 El Camino Real, Suite 200
San Diego, CA 92130-4092
+1 858-720-8900 | main
www.sheppardmullin.com | LinkedIn | Twitter


From: Trenda, Erin <etrenda@cooley.com>
Sent: Friday, May 8, 2020 11:48 AM
To: Jesse Salen <JSalen@sheppardmullin.com>; Strauss, Steve <sms@cooley.com>; Miller, Alexander
<AMiller@cooley.com>; Karr, Jeffrey <jkarr@cooley.com>; Hubberts, Joanna Liebes <jhubberts@cooley.com>
Cc: John Yacovelle <JYacovelle@sheppardmullin.com>; Marisa Miller <MMiller@sheppardmullin.com>; Kristin Housh
<KHoush@sheppardmullin.com>
Subject: RE: Javo v. CEV ‐ Exchange of Claim Constructions and Identification of Extrinsic Evidence Pursuant to Patent
Local Rules 4.1(a) and (b)

Jesse,

We will be ready to do the mutual exchange at 1 pm today.

Thanks,
Erin

Erin C. Trenda
Cooley LLP

                                                               1
                                                                                                Exhibit 8, pg. 25
   Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2619 Page 32 of 33
4401 Eastgate Mall
San Diego, CA 92121-1909
Direct: (858) 550 6147 • Fax: (858) 550 6420
Email: etrenda@cooley.com • www.cooley.com




From: Trenda, Erin
Sent: Thursday, May 7, 2020 3:48 PM
To: Jesse Salen <JSalen@sheppardmullin.com>; Strauss, Steve <sms@cooley.com>; Miller, Alexander
<AMiller@cooley.com>; Karr, Jeffrey <jkarr@cooley.com>; Hubberts, Joanna Liebes <jhubberts@cooley.com>
Cc: John Yacovelle <JYacovelle@sheppardmullin.com>; Marisa Miller <MMiller@sheppardmullin.com>; Kristin Housh
<KHoush@sheppardmullin.com>
Subject: RE: Javo v. CEV ‐ Exchange of Claim Constructions and Identification of Extrinsic Evidence Pursuant to Patent
Local Rules 4.1(a) and (b)

Jesse,

A mutual exchange at 1 pm tomorrow should work, but we will confirm with you tomorrow mid‐morning.

Thanks,
Erin

Erin C. Trenda
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Direct: (858) 550 6147 • Fax: (858) 550 6420
Email: etrenda@cooley.com • www.cooley.com




From: Jesse Salen <JSalen@sheppardmullin.com>
Sent: Thursday, May 7, 2020 2:17 PM
To: Strauss, Steve <sms@cooley.com>; Trenda, Erin <etrenda@cooley.com>; Miller, Alexander <AMiller@cooley.com>;
Karr, Jeffrey <jkarr@cooley.com>
Cc: John Yacovelle <JYacovelle@sheppardmullin.com>; Marisa Miller <MMiller@sheppardmullin.com>; Kristin Housh
<KHoush@sheppardmullin.com>
Subject: Javo v. CEV ‐ Exchange of Claim Constructions and Identification of Extrinsic Evidence Pursuant to Patent Local
Rules 4.1(a) and (b)

[External]

Counsel,

As you know, tomorrow (May 8th) is the deadline for the parties to “exchange Preliminary Claim Constructions pursuant
to Patent L.R. 4.1(a) and identify extrinsic evidence as required by Patent L.R. 4.1(b).” (Dkt. 65 at ¶ 3.) We propose
exchanging Preliminary Claim Constructions and identifications of extrinsic evidence at 1 pm Pacific Time
tomorrow. Please confirm your agreement.

Regards,

Jesse A. Salen
+1 858-720-8964 | direct
JSalen@sheppardmullin.com | Bio

                                                            2
                                                                                            Exhibit 8, pg. 26
    Case 3:19-cv-01859-CAB-WVG Document 79-2 Filed 05/27/20 PageID.2620 Page 33 of 33


SheppardMullin
12275 El Camino Real, Suite 200
San Diego, CA 92130-4092
+1 858-720-8900 | main
www.sheppardmullin.com | LinkedIn | Twitter
Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If
you received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.


This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




                                                                                   3
                                                                                                                                Exhibit 8, pg. 27
